IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-89,675-01


                      EX PARTE ERIC ALFREDO BERRIOS, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                  CAUSE NO. 933712-A IN THE 176TH DISTRICT COURT
                               FROM HARRIS COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). A jury convicted Applicant of capital murder

in 2002, and a life sentence in prison was assessed.

        Applicant filed a pro se habeas application in the trial court on November 7, 2008, and

habeas counsel filed a supplemental habeas application on December 28, 2012. The trial court has

entered findings on these habeas applications and recommends that habeas relief be denied. The

findings and recommendation are supported by the habeas record. Applicant filed another pro se

habeas application in the trial court on April 3, 2019. There are no findings or recommendation as
                                                                                                     2

to its claims, but this Court’s review of the habeas record shows that the claims lack merit. Based

on the trial court’s findings of fact and conclusions of law as well as this Court’s independent review

of the habeas records, habeas relief is denied.



Filed: June 5, 2019

Do not publish